DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-5,7-14,16-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over) in view of Liu (US 20190109679 A1)

In regards to claim(s) 1, 10, and 19, Takaoka (EP 2 663 136, cited in July 22, 2019 IDS) discloses a wireless device, WD, configured to communicate with a network node ([Par. 35 – Par. 36] a wireless device, terminal is configured to communicate with a network node, base station) , the WD  comprising processing circuitry configured to:
 	receive signaling from the network node that identifies a first sounding reference signal, SRS, configuration defining an SRS resource set comprising one or more SRS resources (
Takaoka discloses in a step to receive signaling, control signal, from the network node, base station, that identifies a first SRS configuration defining a resource set comprising one or more SRS resources, “[Par. 55]…where CC#0 is configured with two antenna ports…for SRS transmission while CC#1 is configured with one antenna port…for multiple SRS transmission by a control signal sent from the base station…”);
 	determine a first transmission power intended for SRS transmission, the determining being based at least in part on the first SRS configuration (Takoaka discloses the first transmission power being determined according to [Par. 61], “…calculates transmission power of a plurality of UL channels on a plurality of antenna ports”, based at least in part on the first SRS configuration, [Par. 64] “...where CC# 0 is configured with two antenna ports for SRS transmission…while CC #11 is configured with one antenna port…for multiple SRS transmission by a control signal…”.) ;
 	determine a second transmission power for at least one antenna port related to the SRS resource set based on the first transmission power and according to a rule dependent on the first SRS configuration ( Takoaka teaches in [Par. 62-63] after or based on  determining/calculating the first transmission power in [Par. 61] determining a second transmission power via, “…power scaling control section…” for at least one antenna port related to SRS resource set  according to a rule dependent on the first SRS configuration “….performs on the basis of the number of number of antenna ports configured for SRS transmission among the CCs, power scaling…in such a way that the total scaling weight…is equal between the component carriers and between antenna ports”.   ); and
 	transmit SRS on the at least one antenna port with the second transmission power (Takaoka [Par 64] also teaches a step to transmit the SRS on the at least one antenna port with the second transmission power, “…FIG. 7 illustrates operation that performs transmission power scaling for two SRSs transmitted on CC#0 and one SRS transmitted on CC#1…”.).
 Takaoka differs from claim 1, in that Takaoka is silent on wherein the rule is further dependent on the use of the SRS resource set as defined by a parameter of the first SRS configuration, the parameter comprising a higher layer parameter SRS-Set Use. Takaoka further differs from claim 1, in that Takaoka  is silent on wherein the SRS resource is transmitted in multiple transmission periods, and wherein a transmission power corresponding to a fist transmission period of the SRS resource is used for all transmission periods for the SRS resource.  While other prior art teach features involving an SRS configuration, said prior fails to remedy the deficiencies of Takaoka with respect to claim 1.
	Liu (US 20190109679 A1) for example teaches a SRS resource set defined by a parameter of a first SRS configuration, the parameter comprising a higher layer parameter SRS-Set Use, “[0058]…The SRS resource set is configured by higher layer parameter (e.g., by RRC parameter SRS-ResourceSet), for example. For the SRS resource set, the UE may be configured with K.gtoreq.1 SRS resources by a higher later parameter (e.g., by RRC parameter SRS-Resource). The SRS resource set applicability is configured by higher layer parameter (e.g., by RRC parameter SRS-SetUse). In a situation when the higher layer parameter SRS-SetUse is set to `Non-codebook`, for example, each of the SRS resources configured in the SRS resource set has one SRS antenna port.”
 	However, Liu is silent on wherein the SRS resource is transmitted in multiple transmission periods, and wherein a transmission power corresponding to a fist transmission period of the SRS resource is used for all transmission periods for the SRS resource, as arranged with the remaining elements of claim 1. 
	Thus the prior art of record fail to teach and o suggest a feature wherein the SRS resource is transmitted in multiple transmission periods, and wherein a transmission power corresponding to a fist transmission period of the SRS resource is used for all transmission periods for the SRS resource, as arranged with the remaining elements of claim 1, thus claim 1 is regarded as allowable in light of the prior art of record. Independent claim(s) 10 and 19 recite substantially the same features as claim 1 and are regarded as allowable for the same reasons provided with respect to claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476